DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MEHMET TUGCU,
                             Appellant,

                                    v.

                              TOD MARTIN,
                                Appellee.

                              No. 4D17-560

                           [October 19, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE14-
002632.

   Mehmet Tugcu, Plantation, pro se.

  Richard H. Gaines of The Gaines Law Firm, P.A., Coral Springs, for
appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.